Citation Nr: 1221946	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  09-08 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran served on active duty in the Air Force from July 1966 to February 1970.  He subsequently had several years of service in the Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for PTSD.  [The issue on appeal has been recharacterized as is reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).]  

On a VA Form 9 completed in January 2009, the Veteran requested a hearing before a Veterans Law Judge.  Later, however, in March 2009, the Veteran withdrew this request.  Thus, the Board will proceed with appellate review of his appeal.  See 38 C.F.R. § 20.704 (e)(2011).

In September 2010, the Board remanded the case for additional development, to include requesting stressor verification from the United States Army and Joint Services Records Research Center (JSRRC) and obtaining Social Security Administration (SSA) records.  The Board notes that the Appeals Management Center (AMC) complied with the September 2010 Remand directive.  However, as explained below, further development is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  Therefore, the appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.

REMAND

The Veteran contends that he has a psychiatric disability, to include PTSD, due to his service.  Specifically, he alleges in a PTSD Questionnaire that, from June to October of 1969, he was put on temporary assignment with military police and flown into Laos from Udorn, Thailand.  He asserts that his assignment was to clean up crash sites and engagement sites.  It was later noted in an October 2004 Report of Contact that the Veteran reported that, in August or September of 1969, he picked up dead bodies at a crash site about 20 miles northeast of Lin Tin Laos.  In a March 2008 statement, the Veteran indicated that, although he served in electronics repair, he also participated in search/recovery missions as directed, in which he was exposed to stressful situations.

Establishing service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current  symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  Otherwise, the law requires verification of a claimed stressor.

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's lay testimony alone is not sufficient to establish the occurrence of the claimed stressors.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not  contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  A medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.

Personnel records show that the Veteran was stationed in Thailand from March 1969 to February 1970.  He received a Top Secret Clearance in December 1968.  His military occupational specialty (MOS) was that of teleswitch repairman and maintenance controller.
On a report of medical history, which accompanied the November 1965 enlistment examination, the Veteran indicated a history of depression or excessive worry.  The clinician noted that the Veteran "gets depressed occasionally."  However, the Veteran's psychiatric evaluation was found to be normal at that time.  Thus, the Board finds that the Veteran is presumed to have been sound upon enlistment. 

Service treatment records (STRs) show that in February 1970, while stationed in Thailand, the Veteran was treated for nervousness associated with personal problems at home.  He was prescribed Valium.  

A January 1970 separation examination contains a normal clinical psychiatric evaluation.  At that time, the Veteran denied a history of depression.

A private treatment record dated June 1994 shows that the Veteran was treated for depression, panic attacks, and trouble sleeping.  He reportedly had seen a counselor in the past because of "problems relating to Vietnam."  The diagnoses included depressive disorder, rule out anxiety disorder. 

SSA records contain a psychiatric evaluation dated July 1994.  The Veteran denied any emotional problems until his combat experiences in Vietnam.  He stated that he had seen psychiatrists on 10 different occasions since 1978 because of anxiety and sleep disorders.  He reported reliving his Vietnam experiences when exposed to certain sights or sounds.  The diagnoses included PTSD, panic disorder with agoraphobia, dysthymic disorder, and personality disorder not otherwise specified.

Private medical records dated from July 1995 to March 1998 show that the Veteran was diagnosed with dysthemia and panic disorder.

A VA treatment record dated June 1998 shows that the Veteran was treated for panic attacks and depression.  He complained of flashbacks, nightmares, irritability, and fear of crowds.  The diagnosis was PTSD.  
VA and private treatment records dated from May 2001 to February 2005 contain diagnoses of PTSD, anxiety, major depressive disorder, agoraphobia, and panic disorder.
The Veteran underwent a VA PTSD examination in March 2004.  He reported that he was stationed in Thailand near the Vietnamese border and was flown in and out of Vietnam by helicopter on a regular basis in order to repair navigational electrical equipment.  He was often exposed to hostile fire while performing his duties.  The Veteran described one occasion where he had to recover the burned body of an Air Force pilot.  He stated that he was first diagnosed with depression as an adolescent by his family doctor.  He had his first panic attack in 1976 or 1977, and had experienced them ever since.  The examiner reviewed the claims file and noted the history of depression reported during the enlistment examination.  He diagnosed dysthymic disorder, generalized anxiety disorder, and PTSD.  He noted that the Veteran had symptoms of depression as early as his adolescent years, "well before his military service."  The examiner further noted that the Veteran had been exposed to mortal danger and experienced traumatic events while on active duty in Vietnam, and that he had had PTSD since service.  He opined that "it is more likely than not" that the Veteran's overall psychological function was "significantly negatively impacted by his experiences of war, and that it "appears more likely than not" that the Veteran would have had long-term symptoms of depression even if he had not had combat experiences."  Finally, the examiner concluded that "it appears more likely than not that [the Veteran's] present psychological functional level would have been appreciably higher if he had not had combat experience and resulting PTSD."

VA treatment records dated from May 2005 to January 2009 contain diagnoses of PTSD, depression, and anxiety disorder.  In September 2007 and March 2008, the Veteran stated that he served in Vietnam (electronics) and was also assigned to the military police.  He reportedly "did security and electronics work in the field" and was never wounded.  In December 2008, he stated that, after he arrived in Thailand he worked with telephone equipment for about two months.  He was then assigned to a unit (NCMO) that "went out to repair sites for communication equipment for combat support type of things."  He also worked as a military policeman.  

The Veteran essentially contends that he is a combat veteran.  A careful review of the claims file establishes that the RO has repeatedly attempted to obtain evidence, such as pay records and morning reports, that the Veteran believes will prove his combat status.  Unfortunately, these attempts have been unsuccessful.  Specifically, a February 2009 Formal Finding of Military Pay Records from Defense Finance and Accounting Services (DFAS) determined that the Veteran's pay records for the period of February 1969 to February 1970 were unavailable for review.  In an April 2006 letter from the National Personnel Records Center (NPRC), it was noted that Air Force morning reports were discontinued approximately June 30, 1966. 

In addition, in the March 2007 VA Form 9, the Veteran noted that he was a recipient of the Bronze Service Star.  The Board notes that the DD 214 does not reflect that the Veteran received this medal.  However, a personnel record lists "w/(  ) BSS."  Even assuming that the Veteran was awarded the Bronze Service Star, there is no indication that he was awarded a Bronze Service Star with "V" Device, as needed for evidence of combat service.  

Responses from the JSRRC, dated in March 2005 and February 2012, indicate that that agency was unable to verify the Veteran's claimed stressor of picking up dead bodies at crash sites in Laos.

In any event, the Veteran has also asserted that, while stationed at the Udorn, Royal Thailand Air Force Base, he had top secret missions to Laos, Cambodia, and Vietnam for the purpose of repairing electronic navigation equipment.  He claims that he had to defend himself against incoming fire and "never went into these positions without sufficient firearms."  He has consistently related this statement to various medical providers since the 1990's.  The Board has not found any reason to doubt the credibility of these statements, as they are supported by his MOS and the fact that he received Top Secret Clearance shortly before deployment to Thailand.

The PTSD regulations were recently amended to provide that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

The stressor reported to the March 2004 VA examiner-that the Veteran was exposed to hostile fire while repairing navigational electrical equipment-is based on fear of hostile military or terrorist activity.  Thus, the Board finds that the amendment applies to this case.  Furthermore, the Board finds that the Veteran's claimed stressor of incoming fire is consistent with the circumstances, conditions, or hardships of his service and that there is no clear and convincing evidence to the contrary.  In this regard, the Board notes that the personnel records indicate that the Veteran received a Top Secret Clearance shortly before deploying to Thailand.  

However, the examiner believed that the Veteran had a pre-existing psychiatric disability, and, as the Board has noted herein, the Veteran was found to be psychiatrically sound on enlistment.  Moreover, the medical evidence of record does not address whether the Veteran's purported in-service stressor [of being subjected to enemy fire while repairing navigational electrical equipment when he was stationed in Thailand and working in Laos, Cambodia, and/or Vietnam] is adequate to support a diagnosis of PTSD.  38 C.F.R. § 3.304(f)(3).  In light of this evidentiary posture, the Board finds that a remand is necessary to afford the Veteran another VA examination to determine if any currently diagnosed psychiatric disability, to include PTSD, is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a Veterans Claims Assistance Act of 2000 notification letter pertaining to the claim for service connection for a psychiatric disability, to include PTSD.  
2. Schedule the Veteran' for a VA psychiatric examination to determine the nature, extent, and etiology of any currently diagnosed psychiatric disability, to include PTSD, that he may have.  The claims file should be made available to the examiner for review in conjunction with this examination, and a notation should be made in the evaluation report that this review has taken place.  

Psychological testing should be conducted with a view toward determining whether the Veteran meets the criteria for a diagnosis of PTSD or any other psychiatric disability.  The results of any such testing should be incorporated into the examination report to be associated with the claims folder.  

The examiner is then requested to obtain a detailed history of the Veteran's psychiatric symptoms as observed by him and others since service, review the record, and offer an opinion as to the following: 

(a) For any current psychiatric disability other than PTSD, the examiner should determine whether it is at least as likely as not, i.e, a 50 percent probability or greater, that any such disability either had its onset during the Veteran's active service or is otherwise etiologically related to his active service (including whether any diagnosed psychiatric disability other than PTSD is consistent with the Veteran's report of nervousness during service).  

(b) For any current diagnosis of PTSD, is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's claimed in-service stressor [being subjected to enemy fire while repairing navigational electrical equipment when he was stationed in Thailand and working in Laos, Cambodia, and/or Vietnam] is adequate to support the diagnosis of PTSD.  

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the claim for service connection for a psychiatric disability, to include PTSD.  If this benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


